Per Curiam,
If the plaintiff’s claim covered the two years prior to the resolution of March 16, 1893, there would be much force in the contention of the defendant that past services could not be paid for in that way. But the resolution was general in its terms and most clearly applied to future services, as well as past. In this case there is no claim for services during the first two years, and the evidence is simply overwhelming that for the subsequent time the. defendant' company constantly recognized its liability. There was therefore no legal difficulty in the way of recovery for the time subsequent to March 16, 1893. The facts were submitted to the jury in a fair and impartial charge, and tlie verdict was in accordance with the weight of the testimony in favor of the plaintiff. The assignments of error are all dismissed.
Judgment affirmed.